DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0231314 A1.


Response to Amendment
The amendment filed on 03/29/2022 has been entered:
Claim 1, 3 – 9 and 11 – 16 remain pending in the application;
Claim 1, 3 – 9 and 11 – 16 are amended;
Claim 2 and 10 are cancelled.

Applicant’s amendments to claim OVERCOME each and every claim objections, 112f claim interpretations and 112b claim rejections set forth in the Non-Final Office Action mailed on 02/11/2022. The corresponding claim objections, 112f claim interpretations and 112b claim rejections are withdrawn.
Applicant’s amendments to claims DO NOT overcome the 112(a) claim rejections set forth in the Non-Final Office Action mailed on 02/11/2022. The corresponding 112a claim rejections are maintained.
Response to Arguments
Applicant's remarks filed on 03/29/2022 with respect to the rejections of claim 1 – 16 under 35 U.S.C. 102/103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1 and 9, applicant amended the claim to include limitations “wherein the step of determining the plurality of black-and-white characteristic images from the plurality of black-and-white images and determining the plurality of color characteristic images from the plurality of color images comprises steps of: setting a first black-and-white image to be a first black-and-white base image and a first black-and-white characteristic image and further setting a first color image to be a first color base image and a first color characteristic image; determining whether an overlap index between the first black-and-white base image and a second black-and-white image in the plurality of black-and-white images satisfies a black-and-white predetermined value; when the overlap index between the first black-and-white base image and the second black-and-white image satisfies the black-and-white predetermined value, determining whether an overlap index between the first color base image and a second color image in the plurality of color images satisfies a color predetermined value; when the overlap index between the first color base image and the second color image satisfies the color predetermined value, setting the second black-and-white image to be a second black-and-white base image different from the first black-and-white base image and a second black-and-white characteristic image and further setting the second color image to be a second color base image different from the second color base image and a second color characteristic image; and when the overlap index between the first color base image and the second color image does not satisfy the color predetermined value, not setting the second black-and-white image to be the second black-and-white base image and the second black-and-white characteristic image and further not setting the second color image to be the second color base image and the second color characteristic image”. Applicant submitted on p.18 – 22 that “Toyonaga does not fall within the definition of the prior art under 35 U.S.C. 102”; “None of Peterson and Toyonaga discloses details of determination of the black-and-white characteristic images and the color characteristic images, which are used to respectively form the black-and-white panoramic image and the color panoramic image by stitching.”
Applicant’s arguments have been fully considered, the amendments to claim overcome the 102 claim rejections set forth in the Non-Final Office Action mailed on 02/11/2022. The corresponding 102 claim rejections are withdrawn. However, applicant’s arguments are moot in view of new grounds of 103 rejection for the following reasons.
Since applicant’s amendments change the scope of claims, new reference Hossack et al. (US 2002/0120195 A1; published on 08/29/2002) (hereinafter "Hossack") is introduced in new grounds of rejection to teach the amended claims in combination with other cited references.
Thus, applicant’s arguments regarding the rejection of independent claim 1 and 9 have been fully considered but are moot in view of new grounds of rejection.

Regarding the rejection of all dependent claims, applicant’s remarks submitted on p.22 are exclusively relying on the supposed deficiencies with the rejection of parent claim(s) 1 and 9. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.18 – 22 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 line 7 – 8, limitation “the black-and-white characteristic images” should read “the plurality of black-and-white characteristic images”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9, 11 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitation “a processor determining” in claim 9 and limitations “the processor” in claim 9 – 16, the corresponding disclosure in the specification of present application is recited as: “The ultrasound device 1 comprises an ultrasound probe 10, a calculating unit 20 …” in [0023]; “… the calculating unit 20 performs steps 204-208” in [0031]. There is no structural disclosure about the physical component information about the “calculating unit”. There is no disclosure about using a computer, a processing circuitry, a processor, or any equivalent to perform the calculating function. 
Thus, the amended limitation “processor” is NEW MATTER introduced in the amendment which does not have written description support.

Therefore, claim 9 and dependent claim 11 – 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3 – 5, 9 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 6,390,980 B1; published on 05/21/2002) (hereinafter "Peterson") in view of Hossack et al. (US 2002/0120195 A1; published on 08/29/2002) (hereinafter "Hossack").

Regarding claim 1, Peterson teaches a method for generating ultrasonic panoramic image ("… which performs Doppler and/or B mode spatial compounding in accordance with the principles of the present invention." Col.2, Ln.37 - 43; "A method for producing spatially compounded ultrasonic images of motion or flow …" Claim 29; by definition, spatial compounding is to generate spatially extended view which is the same meaning of panoramic image) comprising steps of:
using an ultrasound probe ("A scanhead 10 including an array transducer 12 transmits beams …" Col.2, Ln.37 – 43) to continuously obtain a plurality of black-and-white images ("For B mode imaging the detector 24 will perform amplitude detection of the echo signal envelope." Col.3, Ln.10 - 35; "The digital signal processors 60 can weight the received image data and can resample the image data to spatially align pixels from look direction to look direction or frame to frame, for instance." Col.5, Ln.3 - 30; here the plurality look directions result in plurality of frames; see also claim 29; by definition, B-mode is black-and-white image format) and a plurality of color images from an object ("For Doppler imaging the received signals first undergo wall filtering to pass desired Doppler signals …" Col.3, Ln.10 - 35; "The digital signal processors 60 can weight the received image data and can resample the image data to spatially align pixels from look direction to look direction or frame to frame, for instance." Col.5, Ln.3 - 30; here the plurality look directions result in plurality of frames; "... and CS is a color {Doppler} frame steered at S degrees." Col.7, Ln.51 – 67);
determining a plurality of black-and-white characteristic images from the plurality of black-and-white images and determining a plurality of color characteristic images from the plurality of color images ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30. The signals applied to processor 30 are initially pre-processed by a preprocessor 32. The pre-processor 32 can preweight the signal samples if desired with a weighting factor ... The pre-processed signal samples may then undergo a resampling process in a resampler 34 ..." Col.3, Ln.36 - 57; the resampled frames are interpreted as the characteristic images for both Doppler and B mode signals);
stitching the first black-and-white characteristic image and the second black-and-white characteristic image to form a black-and-white panoramic image and stitching the first color characteristic image and the first second characteristic image to form a color panoramic image ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30." Col.3, Ln.36 - 57; "After resampling the image frames are compounded by a combiner 36." Col.3, Ln.58 - Col.4, Ln.5; "The compounding process may be performed in estimate data space or in display pixel space." Col.4, Ln.6 - 28; here both the Doppler and B mode signal are processed for compounding); and
overlaying the color panoramic image with the black-and-white panoramic image to form an output panoramic image ("Following scan conversion B mode and Doppler images which are temporally proximal and of substantially the same image field may be overlaid to form an image of both compounded B mode image information and compounded Doppler image information." Col.4, Ln.6 – 28).
Peterson fails to explicitly teach wherein the step of determining the plurality of black-and-white characteristic images from the plurality of black-and-white images and determining the plurality of color characteristic images from the plurality of color images comprises steps of: setting a first black-and-white image to be a first black-and-white base image and a first black-and-white characteristic image and further setting a first color image to be a first color base image and a first color characteristic image; determining whether an overlap index between the first black-and-white base image and a second black-and-white image in the plurality of black-and-white images satisfies a black-and-white predetermined value; when the overlap index between the first black-and-white base image and the second black-and-white image satisfies the black-and-white predetermined value, determining whether an overlap index between the first color base image and a second color image in the plurality of color images satisfies a color predetermined value; when the overlap index between the first color base image and the second color image satisfies the color predetermined value, setting the second black-and-white image to be a second black-and-white base image different from the first black-and-white base image and a second black-and-white characteristic image and further setting the second color image to be a second color base image different from the second color base image and a second color characteristic image; and when the overlap index between the first color base image and the second color image does not satisfy the color predetermined value, not setting the second black-and-white image to be the second black-and-white base image and the second black-and-white characteristic image and further not setting the second color image to be the second color base image and the second color characteristic image.
However, in the same field of endeavor, Hossack teaches wherein the step of determining the plurality of black-and-white characteristic images from the plurality of black-and-white images and determining the plurality of color characteristic images from the plurality of color images (“As discussed in greater detail below, these images may be in any desired imaging mode, including B-mode, Color Doppler mode …” [0022]; the technique taught here are applied to both B-mode as black-and-white images and Color Doppler images, which are same as in later citations; “… the selection of the component images is adaptive.” [0175]) comprises steps of: 
setting a first black-and-white image to be a first black-and-white base image and a first black-and-white characteristic image and further setting a first color image to be a first color base image and a first color characteristic image (“For example, two component images are selected.” [0160]; “… the frequency of the selection of possible component images decreases for high correlation between the component images.” [0175]); 
determining whether an overlap index between the first black-and-white base image and a second black-and-white image in the plurality of black-and-white images satisfies a black-and-white predetermined value (“Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]); 
when the overlap index between the first black-and-white base image and the second black-and-white image satisfies the black-and-white predetermined value (“Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]), determining whether an overlap index between the first color base image and a second color image in the plurality of color images satisfies a color predetermined value (“… the frequency of the selection of possible component images decreases for high correlation between the component images.” [0175]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson); 
when the overlap index between the first color base image and the second color image satisfies the color predetermined value (“Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson), setting the second black-and-white image to be a second black-and-white base image different from the first black-and-white base image and a second black-and-white characteristic image and further setting the second color image to be a second color base image different from the second color base image and a second color characteristic image (“For example, two component images are selected.” [0160]); and 
when the overlap index between the first color base image and the second color image does not satisfy the color predetermined value, not setting the second black-and-white image to be the second black-and-white base image and the second black-and-white characteristic image and further not setting the second color image to be the second color base image and the second color characteristic image (“Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; a selection process also means images are not selected when the condition is not met).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Hossack. By reducing the number of images for compounding, it is possible to provide “an improved compounding method that provides versatility and is quick to execute” (see Hossack; [0007]).

Regarding claim 3, Peterson in view of Hossack teaches all claim limitations, as applied in claim 1, and Hossack further teaches wherein the overlap index between the first black-and-white base image and the second black-and-white image is generated according to a first characteristic algorithm (“As another example, the frequency of the selection of possible component images decreases for high correlation between the component images. Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; this selecting process can be applied to both Doppler and B mode images since they are within the category of ultrasound images).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Hossack. By reducing the number of images for compounding, it is possible to provide “an improved compounding method that provides versatility and is quick to execute” (see Hossack; [0007]).

Regarding claim 4, Peterson in view of Hossack teaches all claim limitations, as applied in claim 1, and Hossack further teaches wherein the overlap index between the first color base image and the second color image is generated according to a second characteristic algorithm (“As another example, the frequency of the selection of possible component images decreases for high correlation between the component images. Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; this selecting process can be applied to both Doppler and B mode images since they are within the category of ultrasound images; the claim limitation does not require the second algorithm to be different from the first algorithm, and there is no dependency between claim 3 and claim 4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Hossack. By reducing the number of images for compounding, it is possible to provide “an improved compounding method that provides versatility and is quick to execute” (see Hossack; [0007]).

Regarding claim 5, Peterson in view of Hossack teaches all claim limitations, as applied in claim 1, and Peterson further teaches the step of determining the plurality of black-and-white characteristic images from the plurality of black-and-white images and determining the plurality of color characteristic images from the plurality of color images ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30. The signals applied to processor 30 are initially pre-processed by a preprocessor 32. The pre-processor 32 can preweight the signal samples if desired with a weighting factor ... The pre-processed signal samples may then undergo a resampling process in a resampler 34 ..." Col.3, Ln.36 - 57; the resampled frames are interpreted as the characteristic images for both Doppler and B mode signals).
In addition, Hossack further teaches determining whether an overlap index between the second black-and-white base image and a third black-and-white image in the plurality of black-and-white images satisfies the black-and-white predetermined value (“As another example, the frequency of the selection of possible component images decreases for high correlation between the component images. Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; since the process is performed between ultrasound images, this is interpreted to be between second and third images which is also applied to following cited interpretation); 
when the overlap index between the second black-and-white base image and the third black-and-white image satisfies the black-and-white predetermined value, determining whether an overlap index between the second color base image and a third color image in the plurality of color images satisfies the color predetermined value (“As another example, the frequency of the selection of possible component images decreases for high correlation between the component images. Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson); and 
when the overlap index between the second color base image and the third color image satisfies the color predetermined value (“As another example, the frequency of the selection of possible component images decreases for high correlation between the component images. Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]), setting the third black-and-white image to be a third black-and-white base image and a third black-and-white characteristic image and further setting the third color image to be a third color base image and a third color characteristic image (“For example, two component images are selected.” [0160]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Hossack. By reducing the number of images for compounding, it is possible to provide “an improved compounding method that provides versatility and is quick to execute” (see Hossack; [0007]).

Regarding claim 9, Peterson teaches an ultrasound device ("FIG. 1 illustrates in block diagram form an ultrasonic diagnostic imaging system …" Col.2, Ln.37 - 43) comprising:
an ultrasound probe ("A scanhead 10 including an array transducer 12 transmits beams …" Col.2, Ln.37 - 43) continuously obtaining a plurality of black-and-white images ("For B mode imaging the detector 24 will perform amplitude detection of the echo signal envelope." Col.3, Ln.10 - 35; "The digital signal processors 60 can weight the received image data and can resample the image data to spatially align pixels from look direction to look direction or frame to frame, for instance." Col.5, Ln.3 - 30; here the plurality look directions result in plurality of frames; see also claim 1; by definition, B-mode is black-and-white image format) and a plurality of color images from an object ("For Doppler imaging the received signals first undergo wall filtering to pass desired Doppler signals …" Col.3, Ln.10 - 35; "The digital signal processors 60 can weight the received image data and can resample the image data to spatially align pixels from look direction to look direction or frame to frame, for instance." Col.5, Ln.3 - 30; here the plurality look directions result in plurality of frames; "... and CS is a color {Doppler} frame steered at S degrees." Col.7, Ln.51 – 67);
a processor determining a plurality of black-and-white characteristic images from the plurality of black-and-white images and determining a plurality of color characteristic images from the plurality of color images ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30. The signals applied to processor 30 are initially pre-processed by a preprocessor 32. The pre-processor 32 can preweight the signal samples if desired with a weighting factor ... The pre-processed signal samples may then undergo a resampling process in a resampler 34 ..." Col.3, Ln.36 - 57; the resampling process is applied to both Doppler and B mode signals; the resampled frames are interpreted as the characteristic images for both Doppler and B mode signals),
the processor stitching the black-and-white characteristic images to form a black-and-white panoramic image and stitching the plurality of color characteristic images to forma color panoramic image ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30." Col.3, Ln.36 - 57; "After resampling the image frames are compounded by a combiner 36." Col.3, Ln.58 - Col.4, Ln.5; "The compounding process may be performed in estimate data space or in display pixel space." Col.4, Ln.6 - 28; here both the Doppler and B mode signal are processed for compounding),
the processor overlaying the color panoramic image with the black-and-white panoramic image to form an output panoramic image ("Following scan conversion B mode and Doppler images which are temporally proximal and of substantially the same image field may be overlaid to form an image of both compounded B mode image information and compounded Doppler image information." Col.4, Ln.6 - 28); and
a display unit displaying the output panoramic image ("The spatially compounded images, Doppler, B mode, or combined, are processed for display by a video processor 44 and displayed on an image display 50." Col.4, Ln.6 – 28).
wherein the plurality of black-and-white images comprises a first black-and-white image and a second black-and-white image ("For B mode imaging the detector 24 will perform amplitude detection of the echo signal envelope." Col.3, Ln.10 – 35), the plurality of color images comprises a first color image and a second color image ("For Doppler imaging the received signals first undergo wall filtering to pass desired Doppler signals …" Col.3, Ln.10 – 35), the plurality of black-and-white characteristic images comprises a first black-and-white characteristic image and a second black-and-white characteristic image, the plurality of color characteristic images comprises a first color characteristic image and a second color characteristic image ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30. The signals applied to processor 30 are initially pre-processed by a preprocessor 32. The pre-processor 32 can preweight the signal samples if desired with a weighting factor ... The pre-processed signal samples may then undergo a resampling process in a resampler 34 ..." Col.3, Ln.36 - 57; the resampling process is applied to both Doppler and B mode signals; the resampled frames are interpreted as the characteristic images for both Doppler and B mode signals).
Peterson fails to explicitly teach the processor sets the first black-and-white image to be a first black-and-white base image and the first black-and-white characteristic image and further sets the first color image to be a first color base image and the first color characteristic image; the processor determines whether an overlap index between the first black-and-white base image and the second black-and-white image satisfies a black-and-white predetermined value; when the overlap index between the first black-and-white base image and the second black-and-white image satisfies the black-and-white predetermined value, the processor determines whether an overlap index between the first color base image and the second color image in the plurality of color images satisfies a color predetermined value; when the overlap index between the first color base image and the second color image satisfies the color predetermined value, the processor sets the second black-and-white image to be a second black-and-white base image different from the first black-and-white base image and the second black-and-white characteristic image and further sets the second color image to be a second color base image different from the first color base image and the second color characteristic image; and when the overlap index between the first color base image and the second color image does not satisfy the color predetermined value, the processor does not set the second black-and-white image to be the second black-and-white base image and the second black-and-white characteristic image and further not set the second color image to be the second color base image and the second color characteristic image.
However, in the same field of endeavor, Hossack teaches the processor sets the first black-and-white image to be a first black-and-white base image and the first black-and-white characteristic image and further sets the first color image to be a first color base image and the first color characteristic image (“For example, two component images are selected.” [0160]; “… the frequency of the selection of possible component images decreases for high correlation between the component images.” [0175]); 
the processor determines whether an overlap index between the first black-and-white base image and the second black-and-white image satisfies a black-and-white predetermined value (“Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]); 
when the overlap index between the first black-and-white base image and the second black-and-white image satisfies the black-and-white predetermined value (“Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]), the processor determines whether an overlap index between the first color base image and the second color image in the plurality of color images satisfies a color predetermined value (“… the frequency of the selection of possible component images decreases for high correlation between the component images.” [0175]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson); 
when the overlap index between the first color base image and the second color image satisfies the color predetermined value (“Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson), the processor sets the second black-and-white image to be a second black-and-white base image different from the first black-and-white base image and the second black-and-white characteristic image and further sets the second color image to be a second color base image different from the first color base image and the second color characteristic image (“For example, two component images are selected.” [0160]); and 
when the overlap index between the first color base image and the second color image does not satisfy the color predetermined value, the processor does not set the second black-and-white image to be the second black-and-white base image and the second black-and-white characteristic image and further not set the second color image to be the second color base image and the second color characteristic image (“Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; a selection process also means images are not selected when the condition is not met).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Hossack. By reducing the number of images for compounding, it is possible to provide “an improved compounding method that provides versatility and is quick to execute” (see Hossack; [0007]).

Regarding claim 11, Peterson in view of Hossack teaches all claim limitations, as applied in claim 9, and Hossack further teaches wherein the processor generates the overlap index between the first black-and-white base image and the second black-and-white image is generated according to a first characteristic algorithm (“As another example, the frequency of the selection of possible component images decreases for high correlation between the component images. Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; this selecting process can be applied to both Doppler and B mode images since they are within the category of ultrasound images).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Hossack. By reducing the number of images for compounding, it is possible to provide “an improved compounding method that provides versatility and is quick to execute” (see Hossack; [0007]).

Regarding claim 12, Peterson in view of Hossack teaches all claim limitations, as applied in claim 9, and Hossack further teaches wherein the processor generates the overlap index between the first color base image and the second color image is generated according to a second characteristic algorithm (“As another example, the frequency of the selection of possible component images decreases for high correlation between the component images. Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; this selecting process can be applied to both Doppler and B mode images since they are within the category of ultrasound images; the claim limitation does not require the second algorithm to be different from the first algorithm, and there is no dependency between claim 3 and claim 4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Hossack. By reducing the number of images for compounding, it is possible to provide “an improved compounding method that provides versatility and is quick to execute” (see Hossack; [0007]).

Regarding claim 13, Peterson in view of Hossack teaches all claim limitations, as applied in claim 9, and Hossack further teaches wherein the processor determines whether an overlap index between the second black-and-white base image and a third black-and-white image in the plurality of black-and-white images satisfies the black-and-white predetermined value (“As another example, the frequency of the selection of possible component images decreases for high correlation between the component images. Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; since the process is performed between ultrasound images, this is interpreted to be between second and third images which is also applied to following cited interpretation); 
when the overlap index between the second black-and-white base image and the third black-and-white image satisfies the black-and-white predetermined value, determining whether an overlap index between the second color base image and a third color image in the plurality of color images satisfies the color predetermined value (“As another example, the frequency of the selection of possible component images decreases for high correlation between the component images. Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson); and 
when the overlap index between the second color base image and the third color image satisfies the color predetermined value (“As another example, the frequency of the selection of possible component images decreases for high correlation between the component images. Highly correlated component images, such as a minimum to average sum of absolute differences ratio less than 0.1 or a cross-correlation coefficient higher than 0.9, provide less speckle reduction through compounding, so images less likely highly correlated (e.g. every other, third or fourth component image) are selected.” [0175]), setting the third black-and-white image to be a third black-and-white base image and a third black-and-white characteristic image and further setting the third color image to be a third color base image and a third color characteristic image (“For example, two component images are selected.” [0160]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Hossack. By reducing the number of images for compounding, it is possible to provide “an improved compounding method that provides versatility and is quick to execute” (see Hossack; [0007]).


Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Hossack, as applied in claim 1 and 9 respectively, and further in view of Cheng et al. (US 6,540,681 B1; published on 04/01/2003) (hereinafter "Cheng").

Regarding claim 6, Peterson in view of Hossack teaches all claim limitations, as applied in claim 1, and Peterson further teaches the step of stitching the first black-and-white characteristic image and the second black-and-white characteristic image to form the black-and-white panoramic image and stitching the first color characteristic image and the second color characteristic image to form the color panoramic image uses a stitching algorithm to stitch first black-and-white characteristic image and the second black-and-white characteristic images to form the black-and-white panoramic image and stitch the first color characteristic image and the second color characteristic images to form the color panoramic image ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30." Col.3, Ln.36 - 57; "After resampling the image frames are compounded by a combiner 36." Col.3, Ln.58 - Col.4, Ln.5; "The compounding process may be performed in estimate data space or in display pixel space." Col.4, Ln.6 - 28; here both the Doppler and B mode signal are processed for compounding; and spatial compounding is a stitching algorithm).
Peterson fails to explicitly teach the stitching algorithm comprises one selected from a group consisting of Alpha mixed method, Poisson mixed method and multi-band mixed method.
However, in the same field of endeavor, Cheng teaches the stitching algorithm comprises Alpha mixed method ("… that the above alpha blending algorithm, when applied to successive scan frames in accordance with the preferred embodiments, produces a stable, high-quality extended view output image …" Col.7, Ln.61 - Col.8, Ln.24).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spatial compounding as taught by Peterson with the alpha blending algorithm as taught by Cheng. By using the alpha algorithm in producing extended view, it is possible to "output image with decreased speckle, increased signal-to-noise ratio, and enhanced contrast resolution" (see Cheng; Col.7, Ln.61 - Col.8, Ln.24).

Regarding claim 14, Peterson in view of Hossack teaches all claim limitations, as applied in claim 9, and Peterson further teaches wherein the processor uses a stitching algorithm to stitch the plurality of black-and-white characteristic images to form the black-and-white panoramic image and stitch the plurality of color characteristic images to form the color panoramic image ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30." Col.3, Ln.36 - 57; "After resampling the image frames are compounded by a combiner 36." Col.3, Ln.58 - Col.4, Ln.5; "The compounding process may be performed in estimate data space or in display pixel space." Col.4, Ln.6 - 28; here both the Doppler and B mode signal are processed for compounding; and spatial compounding is a stitching algorithm).
Peterson fails to explicitly teach the stitching algorithm comprises one selected from a group consisting of Alpha mixed method, Poisson mixed method and multi-band mixed method.
However, in the same field of endeavor, Cheng teaches the stitching algorithm comprises Alpha mixed method ("… that the above alpha blending algorithm, when applied to successive scan frames in accordance with the preferred embodiments, produces a stable, high-quality extended view output image …" Col.7, Ln.61 - Col.8, Ln.24).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spatial compounding as taught by Peterson with the alpha blending algorithm as taught by Cheng. By using the alpha algorithm in producing extended view, it is possible to "output image with decreased speckle, increased signal-to-noise ratio, and enhanced contrast resolution" (see Cheng; Col.7, Ln.61 - Col.8, Ln.24).




Claim 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Hossack, as applied in claim 1 and 9 respectively, and further in view of Von Behren et al. (US 2005/0033173 A1; published on 02/10/2005) (hereinafter "Von Behren").

Regarding claim 7, Peterson in view of Hossack teaches all claim limitations, as applied in claim 1, and Peterson further teaches using the ultrasound probe to continuously obtain a plurality of first time series black-and-white images and a plurality of first time series color images from a first time point to generate a first output panoramic image ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30." Col.3, Ln.36 - 57; "Following scan conversion B mode and Doppler images which are temporally proximal and of substantially the same image field may be overlaid to form an image of both compounded B mode image information and compounded Doppler image information." Col.4, Ln.6 – 28; "For real-time spatial compounding, where the compounded frames are generated either at the acquisition frame rate or at the display frame rate …" Col.5, Ln.31 – 51); and
using the ultrasound probe to continuously obtain a plurality of second time series black-and-white images and a plurality of second time series color images from a second time point to generate a second output panoramic image (it is indicated that second output panoramic image is generated at different time point: "In this sequence groups of B mode scanlines and Doppler ensembles are alternately acquired in a time interleaved manner." Col.8, Ln.21 - 45; "The frame rate of an image formed by the acquisition sequence of FIG. 7 will be a function of the time required to acquire all of B mode scanlines and Doppler ensembles for one frame or look direction. " Col.9, Ln.4 – 10).
In addition, Von Behren teaches using the ultrasound probe to continuously obtain a plurality of first time series black-and-white images and a plurality of first time series color images from a first time point to generate a first output panoramic image; and using the ultrasound probe to continuously obtain a plurality of second time series black-and-white images and a plurality of second time series color images from a second time point to generate a second output panoramic image ("Multiple volumes are spliced together to visualize larger organs as one composite volume and may provide different levels of compounding. The composite volume may be reacquired multiple times to provide an extended field of view 4D imaging {i.e. 3D imaging with the composite volume as a function of time}." [0046]; this composite volume as a function of time is applied to both Doppler and B mode images as taught by Peterson, since they are within the category of ultrasound images/volume).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the real time image compounding as taught by Peterson with the extended field of view 4D imaging as taught by Von Behren. By providing 3D volume as a function of time, it is possible that "strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation" can be visualized (see Von Behren; [0047]).

Regarding claim 8, Peterson in view of Hossack and Von Behren teaches all claim limitations, as applied in claim 7, and 
Von Behren teaches displaying the first output panoramic image and the second output panoramic image to form a continuous and dynamic panoramic image ("... to provide an extended field of view 4D imaging {i.e. 3D imaging with the composite volume as a function of time}." [0046]; "Four-dimensional functional or panoramic images information may be detected and displayed, such as imaging with strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation. B-mode, Doppler or other types of information are used independently or together for the display of the three-dimensional representation." [0047]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the real time image compounding as taught by Peterson with the extended field of view 4D imaging as taught by Von Behren. By providing 3D volume as a function of time, it is possible that "strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation" can be visualized (see Von Behren; [0047]).

Regarding claim 15, Peterson in view of Hossack teaches all claim limitations, as applied in claim 9, and Peterson further teaches wherein the ultrasound probe continuously obtains a plurality of first time series black-and-white images and a plurality of first time series color images from a first time point and the calculating unit generates a first output panoramic image accordingly ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30." Col.3, Ln.36 - 57; "Following scan conversion B mode and Doppler images which are temporally proximal and of substantially the same image field may be overlaid to form an image of both compounded B mode image information and compounded Doppler image information." Col.4, Ln.6 – 28; "For real-time spatial compounding, where the compounded frames are generated either at the acquisition frame rate or at the display frame rate …" Col.5, Ln.31 – 51); 
the ultrasound probe continuously obtains a plurality of second time series black-and-white images and a plurality of second time series color images from a second time point and the calculating unit generates a second output panoramic image accordingly (it is indicated that second output panoramic image is generated at different time point: "In this sequence groups of B mode scanlines and Doppler ensembles are alternately acquired in a time interleaved manner." Col.8, Ln.21 - 45; "The frame rate of an image formed by the acquisition sequence of FIG. 7 will be a function of the time required to acquire all of B mode scanlines and Doppler ensembles for one frame or look direction. " Col.9, Ln.4 – 10).
In addition, Von Behren teaches wherein the ultrasound probe continuously obtains a plurality of first time series black-and-white images and a plurality of first time series color images from a first time point and the calculating unit generates a first output panoramic image accordingly; the ultrasound probe continuously obtains a plurality of second time series black-and-white images and a plurality of second time series color images from a second time point and the calculating unit generates a second output panoramic image accordingly ("Multiple volumes are spliced together to visualize larger organs as one composite volume and may provide different levels of compounding. The composite volume may be reacquired multiple times to provide an extended field of view 4D imaging {i.e. 3D imaging with the composite volume as a function of time}." [0046]; this composite volume as a function of time is applied to both Doppler and B mode images as taught by Peterson, since they are within the category of ultrasound images/volume).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the real time image compounding as taught by Peterson with the extended field of view 4D imaging as taught by Von Behren. By providing 3D volume as a function of time, it is possible that "strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation" can be visualized (see Von Behren; [0047]).

Regarding claim 16, Peterson in view of Hossack and Von Behren teaches all claim limitations, as applied in claim 15, and Von Behren teaches wherein the display unit ("The display 24 is a CRT, monitor, plasma screen, LCD, projector or other display device ..." [0028]) displays the first output panoramic image and the second output panoramic image to forma continuous and dynamic panoramic image ("... to provide an extended field of view 4D imaging {i.e. 3D imaging with the composite volume as a function of time}." [0046]; "Four-dimensional functional or panoramic images information may be detected and displayed, such as imaging with strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation. B-mode, Doppler or other types of information are used independently or together for the display of the three-dimensional representation." [0047]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the real time image compounding as taught by Peterson with the extended field of view 4D imaging as taught by Von Behren. By providing 3D volume as a function of time, it is possible that "strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation" can be visualized (see Von Behren; [0047]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793